 

EXHIBIT 10.3

ALEXANDER’S REGO SHOPPING CENTER, INC.,

a Delaware corporation

 

(the “Mortgagor”)

 

and

 

U.S. BANK NATIONAL ASSOCIATION

a national banking association,

as Bank



(the “Mortgagee”)

 

 

FOURTH MORTGAGE MODIFICATION AGREEMENT

 

 

 

Dated and made effective as of March 8, 2016

 

 

 

_____________________________________

 

This instrument affects real and personal property commonly known as 96-05
Queens Boulevard, Queens, New York, having a tax map designation of Block 2084,
Lot 101 in the County of Queens. 

_____________________________________

 

 

 

 

RECORD AND RETURN TO:

 

Halloran & Sage LLP

225 Asylum St.

Hartford, CT  06103

Attention:  James P. Maher, Esq.

 

 

 

 

 

--------------------------------------------------------------------------------

 
 

FOURTH MORTGAGE MODIFICATION AGREEMENT

 

THIS FOURTH MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) dated and made
effective as of March 8, 2016, by and between ALEXANDER’S REGO SHOPPING CENTER,
INC., a Delaware corporation having an office and a mailing address at c/o
Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019 (Mortgagor"),
and U.S. BANK NATIONAL ASSOCIATION, a national banking association having a
place of business and a mailing address at 1 Federal Street, 9th Floor, Boston,
Massachusetts 02110 ("Mortgagee").


W I T N E S S E T H:

 

A.        Pursuant to the terms and conditions contained in that certain Loan
Agreement dated March 10, 2009, by and among Mortgagor and Mortgagee (the
“Original Loan Agreement”), as amended by a certain First Omnibus Loan
Modification and Extension Agreement dated March 12, 2012, and made effective as
of March 10, 2012 (the “First Loan Modification Agreement”), and by a certain
Second Omnibus Loan Modification and Extension Agreement dated and made
effective as of March 8, 2013 (the “Second Loan Modification Agreement”), and by
a certain Third Omnibus Loan Modification and Extension Agreement dated and made
effective as of March 10, 2015 (the “Third Loan Modification Agreement”),  and
as further amended by a certain Fourth Omnibus Loan Modification and Extension
Agreement of even date herewith (the “Fourth Loan Modification Agreement”; the
Original Loan Agreement, as amended by the First Loan Modification Agreement,
the Second Loan Modification Agreement, the Third Loan Modification Agreement
and the Fourth Loan Modification Agreement, collectively, the "Loan Agreement"),
Mortgagee made to Mortgagor a loan in the maximum principal amount of
$78,245,641.77 (the “Loan”).

B.        The Loan is evidenced by, among other things, that certain Amended and
Restated Promissory Note dated March 10, 2009, given by Mortgagor to Mortgagee
in the stated principal amount of $78,245,641.77, as amended by the First Loan
Modification Agreement, the Second Loan Modification Agreement, the Third Loan
Modification Agreement and the Fourth Loan Modification Agreement (collectively,
the “Note”), and is secured by, among other things a certain Amended and
Restated Mortgage, Security Agreement, Fixture Filing and Assignment of Leases
and Rents, dated March 10, 2009, from Mortgagor in favor of Mortgagee, and
recorded on March 13, 2009, as CRFN 2009000073693 in the Office of the City
Register of the City of New York, Queens County, as amended by a certain
Mortgage Modification Agreement dated March 12, 2012, and made effective as of
March 10, 2012, and recorded on April 3, 2012, as CRFN 2012000130915 in the
Office of the City Register of the City of New York, Queens County, and by a
certain Second Mortgage Modification Agreement dated and made effective as of
March 8, 2013, and recorded on March 12, 2013, as CRFN 2013000115622 in the
Office of the City Register of the City of New York, Queens County, and by a
certain Third Mortgage Modification Agreement dated and made effective as of
March 10, 20115, and recorded as CRFN 2015000135529 in the Office of the City
Register of the City of New York, Queens County, and by this Agreement (and as
the same may be further amended from time to time, collectively, the “Mortgage”)
which encumbers certain property owned by Mortgagor located in the Borough of
Queens, County of Queens, State of New York, which is more specifically
described on Schedule A attached hereto (the “Mortgaged Property”).

2

 

--------------------------------------------------------------------------------

 
 

 

C.        The Mortgage amended and restated certain mortgages as previously,
assigned, amended, restated and consolidated as are set forth on Schedule B
hereto.

 

D.        Mortgagor and Mortgagee desire to amend the Mortgage to reflect the
amendments to the Loan Agreement and Note since the date of the Mortgage.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mortgagor and Mortgagee hereby covenant and agree as follows:

 

1.         Modifications to the Mortgage.   All references to the “Loan
Agreement” and the “Note” contained in the Mortgage shall be deemed to mean and
refer to the “Loan Agreement” or “Note,” as the case may be, as such terms are
defined in this Agreement.

2.         Modifications to Loan Documents.  All references in the Loan
Documents to the “Mortgage” shall mean the “Mortgage,” as amended by this
Agreement.

 

3.         No Other Changes or Modification.  Nothing contained in this
Agreement shall be deemed to impair in any manner the validity, enforceability
or priority in the Mortgage or the lien thereof.

 

4.         Confirmation and Reaffirmation.  All of the terms, covenants,
conditions, waivers and consents contained in the Mortgage shall, remain in full
force and effect.  The Mortgage, as hereby amended, the indebtedness secured
thereby and the security provided thereby are hereby ratified and confirmed, and
each and every grant, provision, covenant, condition, obligation, right and
power contained therein or existing with respect thereto shall continue in full
force and effect.  Mortgagor hereby acknowledges and agrees that the Loan
Documents, as amended hereby, are enforceable against the Mortgagor and against
the Mortgaged Property in accordance with their terms.

 

5.         Miscellaneous.

 

(a)        The caption and section headings in this Agreement are for
convenience only and are not intended to define, alter, limit or enlarge in any
way the scope of the meaning of this Agreement or any term or provisions set
forth in this Agreement.

 

(b)        This Agreement may be executed in any number of identical original
counterparts or facsimile counterparts, followed by ink-signed originals, each
of which shall be deemed to be an original, and all of which shall collectively
constitute a single agreement, fully binding and enforceable against the parties
hereto.

 

(c)        This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement and
obligations of such parties hereunder are and at all times shall be deemed to be
for the exclusive benefit of such parties and their respective successors and
assigns, and nothing set forth herein shall be deemed to be for the benefit of
any other person.

3

 

--------------------------------------------------------------------------------

 
 

 

(d)       This Agreement shall be governed and construed in accordance with the
laws of the State of New York, without regard to principles of conflicts of law.

[Remainder of page intentionally blank; signature page follows.]

4

 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be duly
executed under seal and intending to be legally bound as of the day and year
first above written.

      MORTGAGOR:

Signed and Acknowledged

in the Presence of:                        ALEXANDER’S REGO SHOPPING CENTER,
INC.

 

/s/Richard Reczka                

Name: Richard T. Reczka                   By:  /s/Alan J. Rice__________

                                                                    Name: Alan
J. Rice

                                                                    Its:
      Authorized Signatory

 

 

 

      MORTGAGEE:

Signed and Acknowledged

in the Presence of:                        U.S. BANK NATIONAL ASSOCIATION

 

/s/Tamisha Ahuns______                      

Name: Tamisha Ahuns                        By:  /s/Michael E. Hussey______

                                                                    Name:
Michael E. Hussey

                                                                    Its: Senior
Vice President

 

 

 

 

 

 

 

 

 

 

[Signature page to Fourth Mortgage Modification Agreement]

 

--------------------------------------------------------------------------------

 
 

STATE OF New York              :

                                                  :           SS

COUNTY OF New York          :

 

On the 3rd day of March, in the year 2016, before me, the undersigned,
personally appeared Alan J. Rice, the AUTHORIZED SIGNATORY of Alexander’s Rego
Shopping Center, Inc., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/Allison J. DeVito______________

Notary Public, State of New York

No. 01DE6326148

Qualified in Richmond County

Commission Expires June 15, 2016

 

 

COMMONWEALTH OF MASSACHUSETTS       :

                                                                                  
:           SS

COUNTY OF SUFFOLK                                          :

 

On the 2nd day of March, in the year 2016, before me, the undersigned,
personally appeared Michael E. Hussey, the Senior Vice President of U.S. Bank
National Association, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 /s/Jean O. Finiello___________

 Notary Public

 COMMONWEALTH OF MASSACHUSETTS

                                                                         My
Commission Expires

                                                                       
 September 2, 2022

 

 

[Acknowledgment page to Fourth Mortgage Modification Agreement]

 

 

 

 

 

--------------------------------------------------------------------------------

 
     

SCHEDULE A

[Legal Description]

[x16041317452900.jpg]

 

--------------------------------------------------------------------------------

 
 

SCHEDULE B

[Schedule of Mortgages]

 

 

 1.  Building Loan Mortgage, Assignment of Leases and Rents and Security
    Agreement dated March 29, 1995 in the principal amount of $38,739,611.00 by
    Alexander's, Inc., a Delaware Corporation to Union Bank of Switzerland,
    recorded on March 30, 1995 in Reel 4097, Page 746 in the Office of the City
    Register of the City of New York, Queens County.  

                        

Assignment of Mortgage dated May 12, 1999 by UBS AG, Stamford Branch (successor
to Union Bank of Switzerland) to The Chase Manhattan Bank, a New York banking
corporation, recorded on June 7, 1999 in Reel 5263, Page 2270 in the Office of
the City Register of the City of New York, Queens County.

 

 2.  Project Loan Mortgage, Assignment of Leases and Rents and Security
    Agreement dated March 29, 1995 in the principal amount of $46,260,389.00 by
    Alexander's, Inc., a Delaware Corporation to Union Bank of Switzerland,
    recorded on March 30, 1995 in Reel 4097, Page 780 in the Office of the City
    Register of the City of New York, Queens County. 

           

Assignment, Assumption and Modification Agreement dated April 19, 1995 among
Alexander's, Inc., a Delaware corporation, Alexander's of Rego Park, Inc., a
Delaware corporation and Union Bank of Switzerland, recorded on April 20, 1995
in Reel 4110, Page 739 in the Office of the City Register of the City of New
York, Queens County.

 

Assignment of Mortgage dated May 12, 1999 by UBS AG, Stamford Branch (successor
to Union Bank of Switzerland) to The Chase Manhattan Bank, a New York banking
corporation, recorded on June 7, 1999 in Reel 5263, Page 2276 in the Office of
the City Register of the City of New York, Queens County.

 

Amended, Restated and Consolidated Mortgage and Security Agreement dated May 12,
1999 by and between Alexander's Rego Shopping Center, Inc., a Delaware
corporation and The Chase Manhattan Bank, a New York banking corporation,
recorded on June 7, 1999 in Reel 5263, Page 2302 in the Office of the City
Register of the City of New York, Queens County. Consolidates Mortgages 1 and 2
to form a single lien in the amount of $82,000,000.00.

 

Assignment of Mortgages dated October 10, 2000 by The Chase Manhattan Bank, a
New York banking corporation to State Street Bank and Trust Company, as Trustee
for the Registered Holders of Chase Manhattan Bank-First Union National Bank
Commercial Mortgage Trust, Commercial Mortgage Pass Though Certificates Series,
1999-1, recorded November 22, 2000 in Reel 5727, Page 0118 in the Office of the
City Register of the City of New York, Queens County.

 

Assignment of Mortgage dated March 9, 2009 by U.S. Bank National Association,  

--------------------------------------------------------------------------------

 
 

successor-in-interest to State Street Bank and Trust Company, as trustee for the
Registered Holders of Chase Manhattan Bank-First Union National Bank Commercial
Mortgage Trust, Commercial Mortgage Passthrough Certificates, Series 1999-1 to
U.S. Bank National Association, recorded March 13, 2009 in CRFN 20090000736 in
the Office of the City Register of the City of New York, Queens County.

 





 